El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
Domingo Matos y José Manuel Sevilla fueron convictos *412en una corte municipal de alteración de la paz. Sevilla sa-tisfizo su multa y Matos apeló a la corte de distrito, donde luego de un juicio de novo fué nuevamente declarado culpable.
La denuncia imputa una infracción del artículo 368 del Código Penal por haberse reñido en cierta calle de determinado municipio, perturbándose de ese modo la paz y tranquilidad del inmediato vecindario. Nada hay que demuestre que se perturbara la paz de alguien en el vencindario, a no ser la del policía que fué un testigo presencial. Si un policía cae o no dentro de la protección del estatuto, es cuestión que no es necesario determinar añora. Véase, sin embargo, 9 C.J 388, sección 4, nota 32..
El policía y Sevilla, inspector municipal de obras públicas, estaban conversando entre una y dos de la madrugada, cuando Matos, el alcaide municipal, llegó e informó al policía de una alteración de la paz ocurrida en otro sitio. Entonces sobrevino una conversación entre Matos y Sevilla y culminó en una riña. Sevilla propinó el primer golpe. Este puñetazo fué la respuesta inmediata a ciertas palabras de parte de Matos que Sevilla consideró ofensivas. Sevilla declaró como testigo de defensa en la corte de distrito que primero él insultó a Matos, quien replicó en forma similar, y que la trompada siguió a esta respuesta. El policía no recordaba quien inició la conversación entre Matos y Sevilla. Él no oyó la injuria que Sevilla, de acuerdo con su declaración, dirigió primero a Matos.
Puede admitirse que la prueba en conjunto no revela un caso tan claro como en los de El Pueblo v. Torres, 18 D.P.R. 933, y El Pueblo v. Franquis, 24 D.P.R. 615. Sin embargo, los ñecños en el presente caso lo colocan, a nuestro juicio, dentro del principio de aquéllos. Para que una alteración de la paz constituya delito bajo el artículo 368 del Código Penal, debe ser voluntaria y maliciosa. La prueba en el caso de autos no establece el elemento de mens rea.

Debe revocarse la sentencia apelada.